 PACIFIC SOUTHWEST AIRLINES215PacificSouthwestAirlinesandSouthwestIndependentStewardess'Association.Case21-CA-8508February 19, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn September 23, 1969, Trial Examiner HermanMarx issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesallegedinthecomplaint,andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrder,theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Pacific Southwest Airlines, San Diego, California,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:Footnote 34 second sentence should be amendedto read as follows:In the additional event this Order is enforced by ajudgment of the United States Court of Appeals, thewords in the notice reading "Posted by Order of theNationalLaborRelationsBoard"shallread"Posted Pursuant to a Judgment of the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board."The Respondent has not excepted to the Trial Examiner's finding that itviolated Sec 8(aX3) and(I) by discharging stewardess Field,and we adoptthisfindingDECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: The complaint allegesthat the Respondent, Pacific Southwest Airlines (hereinThe Company or PSA) has violated Section 8(a)(1) and(3) of the National Labor Relations Act' (herein the Act)by discharging two employees, Elaina Bowen and EdithField, because they engaged in union or other activitiesprotected by Section 7 of the Act, and has, by othermisconduct, both before and after the discharges, abridgedrights guaranteed employees by said Section 7, therebyviolating Section 8(a)(1) of the Act.'The Respondent has filed an answer which, in materialsubstance, denies the commission of the unfair laborpractices imputed to it.A hearing on the issues was held before me, as dulydesignated Trial Examiner, on July 15, 16, and 17, 1969.The General Counsel of the Board and the Respondentappeared through respective counsel, and all parties wereafforded a full opportunity to adduce evidence, examineand cross-examine witnesses, and submit oral argumentand briefs.Upon the entire record, from my observation of thedemeanor of the witnesses, and having read andconsidered the briefs filed with me since the close of thehearing, I make the following findings of fact-FINDINGS OF FACTINATURE OF THE RESPONDENT'S BUSINESS;JURISDICTION OF THE BOARDPacific Southwest Airlines is engaged in the business ofcarrying passengers by air solely within the State ofCalifornia; maintains its principal place of business in SanDiego, California; and is, and has been at all materialtimes, an employer within the meaning of Section 2(2) ofthe Act.'The enterprise, each year derives gross revenue from itsoperations in excess of $500,000; annually purchases, anddirectly receives, goods valued in excess of $50,000 fromsuppliers located outside the State of California; and, byreason of such purchases and receipt of goods, is, and hasbeen at all material times, engaged in commerce, andoperations affecting such commerce, within the meaningof Section 2(6) and (7) of the Act. Accordingly, the Boardhas jurisdiction of the subject matter of this proceeding.IITHE LABORORGANIZATION INVOLVEDSouthwest Independent Stewardess' Association (hereinthe Union), the Charging Party in this proceeding, admitspersons employed by the Company to membership; exists,at least in part, for the purpose of dealing, on behalf ofemployees, with employers regarding terms and conditionsof employment; and is, and has been at all material times,a labor organization within the meaning of Section 2(5) ofthe Act.'129USC151, elseq'The complaintwas issuedon April 30, 1969,and is based upon a chargefiledbySouthwest Independent Stewardess'Association onMarch 28,1969. Copiesof the charge,the complaint,and a notice of hearing havebeen duly served upon the RespondentA copy ofthe notice of hearing hasalso been duly served uponthe Charging Party'As theRespondent concedes in itsbrief, "PSA .isnota commoncarrierby air subjectto the RailwayLabor Act "'Sec2(5) definesthe term "labor organization"asmeaning "any181 NLRB No. 38 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD,III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementThe Companyhas a"Stewardess Department" whichhas a complement of approximately 325 stewardesses,more than half of them based in San Diego,to servepassengers on its flights. The head of the department isNancyMarchand,who has the title of Director ofStewardesses,and has her office in the Company'sheadquarters at the San Diego airport.Her responsibilitiesinclude overall direction,hire, and discharge of stewardesspersonnel.'The performance and appearance of the stewardessesare subject to inspection and evaluation by so-called PEPor "check"stewardesses,who to that end take "checkrides" on planes while stewardesses are on duty. Theindividualmaking the inspection may offer the inspectedstewardess corrective criticism,and reports her findingseither orally or in writing,or byboth methods, either toMrs. Marchand or to an assistant of the director who hasthe title of Chief Stewardess,and whose functions includecheckingon the performance of the stewardesses,instructing them,coordinating information about themwith the other check personnel,givingstewardessescorrective criticism,and preparing"confidential"reportson them for the use of Mrs. Marchand.'Mrs Marchand'sstaff includes two chief stewardesses,Carol Cisco andJoanne Cunningham, who are stationed at the Company'sSan Diego office.The Company formerly employed Edith Field andElaina Bowen as stewardesses,hiringMiss Field in orabout May 1967 and Miss Bowen on September 16, 1968.Both were based in San Diego,and both were dischargedbyMrs. Marchand in the latter part of March 1969.' Thelegalityof the dismissals is the major issue in thisproceeding,and findings thereon will be made at a laterpoint following a description of pertinent events thatpreceded the discharges.B. The Alleged Union and Other ConcertedActivities:the Allegationsof UnfairLabor PracticesPreceding the DischargesInFebruary, about a month before her termination,Miss Field went to see Mrs. Marchand to discuss someorganization of any kind, or any agency or employee representationcommittee or plan in which employees participate,and which exists for thepurpose,in -whole or in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay,hours of employment, orconditions of work"The Respondent denies that the Union is a "labororganization,"but does not specify in what respect the Union fails to meetthe definition.The Union was formed in March 1969 upon the initiative,principally,of Elaina Bowen and Edith Field,both then in the Company'semploy as stewardesses, and documentary evidence [GC Exhs.5(a) and5(b))and the testimony of both establish that the Union is an"organization"or "employee representation committee or plan" in whichemployees participate,and that it exists, at least in part,for the purpose ofcollective bargaining between employees and their employer. The absenceof evidence that its officers have been elected by the general membership,or that the organization has a constitution or bylaws, is immaterial'As the Respondent concedes in its answer, MrsMarchand is, and hasbeen at all material times, the Company's agent,and a supervisor withinthe meaning of Sec 2(11) of the Act'The chief stewardesses have additional duties unnecessary to list hereThe record reflects an issue whether one of them,Joanne Cunningham, is asupervisor within the meaning of the Act Findings and conclusions on theissue will be made at a later point'Unless otherwise specified,all dates mentioned below occurred in 1969.grievances of stewardesses, and in the course of discussion,Mrs Marchand told her that a "grievance committee" ofstewardesses would meet with the Company's president, J.Floyd Andrews. Miss Field asked why she was not on thecommittee, andMrsMarchand replied that she was"leaving (Miss Field) for bigger things, that (Miss Field)was in her league."' Shortly thereafter, Mrs. Marchandprepared a ballot on which she placed the names of somestewardesses, includingMissField,foruseby thestewardess corps in electing a "scheduling committee" torepresent them (presumably in matters pertaining to workschedules).Miss Field was elected 'The evidence reflects no accomplishment by thecommittee, nor even that it functioned, but in any case,the record portrays developing efforts by Miss Field andMiss Bowen to secure, by other concerted means, whattheydeemed to be improvements in their workingconditions.Toward the end of February or early inMarch, both called on a representative of the CaliforniaDivision of IndustrialWelfare at its San Diego office,discussed their working conditions with him, requestedinformation as to their legal rights in that regard, andweregivensome information, including a copy orsummary of provisions of an "order" promulgated by theDivision,under the California Labor Code, requiringemployers in the "transportation industry," includingairlines, inCalifornia to comply with certain prescribedstandards relating to hours of work, overtime andreporting pay, and the provision and maintenance ofuniforms that employers require their employees to wearwhile at work.On March 8, Miss Field posted a document containingthe information on a bulletin board in "the crew lounge"used by PSA stewardesses at the San Diego airport,togetherwithananonymous letter,which she hadprepared, addressed to Andrews, directing attention toprovisions of the order and requesting compliance with itsterms.Miss Field also mailed a copy of the letter to Mrs.Marchand, and another to Andrews The material on theboard was removed by someone not identified in therecord soon after it was posted, but on the day followingthe posting, the management posted one of the mailedcopies, to which Andrews had added a note addressed to"Girls,"and stating that he was aware of "certainchanges in the Labor Code," and that "we're working toeffect certain changes."MissField then prepared an anonymous "reply" datedMarch 12, addressed to Andrews, and containingstatements to the effect that there had been no "changes"in the uniform maintenance requirements since 1963, andnone in any of the other pertinent regulations sinceNovember 1967, and that the time since then was asufficient period "in which to recognize, and comply withcurrentexistingLabor Laws." She posted a copy of theletter on thesameday, together with purported excerpts'AlthoughMrsMarchand denies thatMissFieldwas a "goodstewardess,"Miss Field's account of the conversation,upon which findingsregarding it are based, is uncontradicted.Indeed, it is given somecorroborative support by MrsMarchand,who described herself and MissField as having"a fairly good rapport,"and Miss Field as being "a verybright gal"; and testified,without specifying any date,thatMiss Field hadbeen"informative" in discussing with her"deficiencies in the StewardessDepartmentthings that needed improvement "'The "scheduling committee" was probably the "grievance committee"mentioned in the conversation between Miss Field and MrsMarchand,but whether that is correct does not materially affect the results here PACIFIC SOUTHWEST AIRLINES217from the order, on the bulletin board. The material wasremoved within a few days by an unidentified person.Within a day or two after the March 12 posting, MissField was summoned to Mrs. Marchand's office, and Mrs.Marchand told her there that she knew that Miss Fieldhad written the lettersThe latter replied thatMrs.Marchand "didn't know," and the Director said that thatwas correct, but that she was assuming that Miss Fieldhad written the letters, and would prefer it if the girls "gottogether" and took their problems up with Andrews. MissField said that she would pass the request on to the girlsconcerned.Later that day,MrsMarchand told MissField that the stewardesses should purchase their "ownbulletin board."' °A day or so after the posting of March 12, while Mrs.Marchand and Miss Bowen were both reading the bulletinboard,Mrs. Marchand remarked, "I don't know why yougirls don't go to Andy's (Andrews') office and talk to himpersonally.Why don't you girls sign these letters9" MissBowen replied that "if we signed these letters, we'd be atthe same place where we started from "Miss Field and Miss Bowen procured a bulletin boardshortly thereafter, placed it in the stewardess lounge onMarch 16, posting thereon the letters previously affixed tothe board provided by the Company.Inmid-March, also, they took steps looking to theformationofanorganizationconsistingofPSAstewardesses, and to that end procured the names andtelephone numbers of a great many from a box containingthe information,which is kept on a desk in theCompany's Scheduling Department; and between them,within a period of several days, canvassed almost 200 ofthe stewardesses by telephone, informing them that theywere thinking of forming an unaffiliated "union," and ofsubmitting for their signatures "pledge cards"; andsoliciting their view of the proposed organization. Onemay fairly infer that the stewardesses surveyed wouldunderstand that the function of the "union" would be theconventional one of representing the stewardesses forcollectivebargaining purposes, but, in any event,MissBowen, at least, in her telephone conversations, spelledout the purpose as that of bettering the "workingconditions" of the stewardesses. A substantial number ofthosecanvassedsaidthattheyfavoredsuchanorganization, and suppliedMiss Field and Miss Bowenwith their addresses for the submission of "pledge cards"for execution.On March 20, after discussing the results of the surveywithMiss Bowen, Miss Field sought the advice of a LosAngeles attorney regarding the organizational proceduretobe followed, and he advised her that it would benecessary to have a name for the organization, andofficers for it, and to obtain "pledge cards"; and told herthat he would draft a constitution and bylaws.On the following day, Miss Field reported the advice toMissBowen and three other stewardesses, LoraineDaveson, Tibi McDowell and Karen Krull, requesting thethree to serve as officers with MissBowen.They agreed.That day, also, Mrs. Marchand told Miss Field that sheunderstood that "you girls are forming an association,"and that "cards" would be mailed to the stewardesses; andthat she felt that the girls "should get together with Mr.Andrews and iron anything out that way." Miss Field said"There is no dispute that Mrs. Marchand had formed the belief byMarch 13 or 14 that Miss Field had authored the letters and had postedthem and the related materialMrsMarchand concedes as much in hertestimony.that that "we had discussed it (speaking to Andrews) anddecided against that."Later in the day, Miss Field ordered some printingmatter consisting of cards, with blank spaces for dates,names and addresses, and copies of a form letter. Thecards contained language above the signature space,which, upon execution of, the card, would amount, insubstance, to an application for membership by thesignatoryin"SouthwestIndependentStewardessAssociation," and a designation and authorization by herof the "Association" as her "sole representative for thepurposes of collective bargaining" with her employer.The form letter bears the caption "SouthwestIndependent Stewardess Association," with a blank spacefor the insertion of a salutation; contains allegations ofsubstandard working- conditions for PSA stewardesses,and violation by the Company of working standardsestablished by California law; states that the purpose ofthe "Association" is to represent stewardesses in dealingwith PSA concerning wages, hours, and other terms andconditionsofemployment; solicits the addressee toexecute and return an enclosed card to a specified postofficebox in San Diego; and is subscribed with MissField's name as "Acting President," and the names of theMissesBowen,McDowell,KrullandDavesonas"officers." The post office box listed had been rented inMiss Bowen's name, and she and the other three listed as"officers" had reviewed the contents of the letter withMiss Field prior to printing and had approved the use oftheir names.The printing was ready by March 24, and on that date,Miss Field mailed an envelope containing one of the cardforms, a copy of the form letter, and a "return envelope"addressed to "the association at the post office box" toeach of about 100 stewardesses who had previouslysupplied their addresses during the surveyApproximately80 of the cards were thereafter executed and returned inthe mail to the post office box "On March 24, also, Mrs. Marchand called Miss Fieldto her office, and told Miss Field that the use of a bulletinboard and posting of materials by her would thenceforthbe prohibited; that anything posted by her would be takendown; that anyone caught posting material "would be introuble"; that "all soliciting was to be kept off the PSApremises and . . the association was not to be discussed"there; and that she was warning Miss Field "about this "'_"None of the executed cards is in evidence,but the absence ofauthenticating evidence of their execution does not materially affect theissues.Itmay be noted in that regard that quite apart from the executionof any of the cards,theUnion is a "labor organization"within themeaning of Sec 2(5) on the basis of the evidence of its purpose,and of theparticipation of the Misses Field, Bowen,Krill,McDowell,and Davesonin the organization"Findings as to Mrs Marchand's remarks are based on Miss Field'saccount which is to a substantial extent uncontradictedMrs.Marchandconcedes,without specifying any date, that she forbade Miss Field to postmaterial, and told her that"we'll just take it down,"claiming that she didso because Miss Field had "hung up a letter about Steve Gardella (PSA'sDirector of Security)which was, in (MrsMarchand's) estimation, pettyand nearly slanderous " The basis for these descriptive terms does notappear,but in any case,MrsMarchand corroborates Miss Field to theextent that the latter claims that MrsMarchand forbade her to post anymaterial on the premises;and Mrs Marchand does notdenytellingMissField that "solicitation"and discussion of "the association" on thepremises were forbiddenMrs Marchand,itmay be noted,too, was askedon direct examination whether she had ever made"any threats againstMiss Field if she continued to post letters such as those about Gardella,"and testified that she told Miss Field that if the latter"was going to writethat kind of stuff,she couldn'tpost it up there any more " This is hardly a 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs.Marchand does not deny that by March 24 shehad become aware that a movement was under way toformanorganizationofPSA stewardesses;" andparticularly in the light of the widespread survey madeamong them by Miss Field and Miss Bowen, it is fair toinfer, and I find, that Mrs. Marchand's reference to "theassociation" was an allusion to the Southwest IndependentStewardess' (or Stewardess) Association.Clearly, too, the total prohibition of solicitation anddiscussion of "the association" on PSA's premises was asmuch as to forbid solicitation of support for the Union, orany discussion of the organization, on the premises amongstewardesseswhen they are not at work such as, forexample, when they spend time in the stewardess loungewaiting to board a flight and are at liberty to "have coffeeor eat" or otherwise while away the waiting time. Such aprohibition ismanifestly unlawful without the warninggiven by Mrs Marchand, and the implication, imbeddedin the warning, that a violation might result in disciplineof the offender was separately unlawful. The sum of thematter is that by reason of MrsMarchand's prohibitionof solicitation and discussion of "the association," and asa consequence of the warning, the Company interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed them by Section 7 of the Act, andthereby violated Section 8(a)(1) of the Act.C The Discharge of Elaina BowenOn March 25, Mrs. Marchand, as Miss Bowen testifiedwithout material contradiction, summoned Miss Bowen toher office; informed her, first, that she was "terminatedright now"; then read to her what Mrs. Marchand saidwere two "letters" from passengers, one "a Dr. Miller,"and the other "a female passenger" (both complainingaboutMissBowen, according to the sense of hertestimony); and told Miss Bowen that she had not passedher"probationary period," that she was thus beingdischarged, and that she could pick up her check, andcould contest the dismissal if she so desired. Miss Bowenreplied that she would do so.' °According to Mrs. Marchand, Miss Bowen had not yetcompleted the 6-month probationary period prescribed bytheCompany for its stewardesses, and was dischargedbecause of unsatisfactory performance during the period.Enlarging on this,Mrs.Marchand testified that theCompanymaintainsfor each stewardess a "ConfidentialPersonnel Form" containing reports on the performanceand appearance of the stewardess while on duty by PEPor other check personnel; that she based the decision todischargeMissBowen, in part, on the deficienciesreflected in the latter's confidential personnel form; thatdenial that she warned Miss Field aboutviolating theprohibition ofsolicitation and discussion of "the association ""Mrs.Marchand'stestimony that she does not "know when theSouthwest Stewardess Association came into being" is not a denial thatshe was aware of its existence on March24 or beforethat date"Mrs Marchand,whose testimony containspracticallynothing of whatshe said to Miss Bowen in discharging her, was uncertain as to the actualdate of the discharge, but admittedly decidedto dischargeMiss Bowen onMarch 25 and madeout a "terminationreport" (not in evidence)regardingher on that date,althoughtestifyingthat she "believe[s]" that she "couldnot reach"Miss Bowen,untilMarch27 Thelatter's accountof what MrsMarchand said and did in discharging her is undisputed,whether theepisode occurred onMarch25 or 27, and, moreover,Miss Bowen'sspecificationof the date is unambiguous,and herdescriptionof thecircumstances surrounding her summons to Mrs Marchand's office is clearand detailed I credit Miss Bowen's relevanttestimony,and have madecorrespondingfindingsthe document contains a summary by Chief StewardessCisco of a report on Miss Bowen made in mid-Februaryby a PEP stewardess named Sandy Daniels; that she(MrsMarchand) shortly thereafter discussed the Danielsreport with Miss Bowen, and "told her she'd better shapeup"; and that upon receipt of the letter from Dr. Miller,"thatwas it," or, in other words, that the letterprecipitated the decision to discharge Miss BowenAccording to Mrs Cisco's summary in the confidentialpersonnel form, Sandy Daniels reported that while onduty on- February 15 and 16, Miss Bowen, contrary toregulations or instructions, had worn "flat low-heeledshoes," claiming that she had to wear them because of"leg pain," and had worn her jacket "during flight andcoffee service"; that after Chief Stewardess Cunningham,who was on board, had instructed Miss Bowen to goabout her duties instead of talking to "VIP's" on theplane,Miss Bowen remarked to Sandy Daniels that "shewas not going to kiss up to anyone" (meaning MissCunningham, presumably); that Miss Bowen sat in the"aft lounge" filling out work reports until Sandy Daniels"told her to get her work done and circulate in cabin";thatMiss Bowen had "to be channelled away fromgrouping at the buffet with other stews (stewardesses)engaging in personal conversation", and that she wasdeficient in public relations, and offered such excuses foritas her "aching" legs, and that she did not feel wellThe Respondent produced the Miller letter, details ofwhich will appear at a later point, but no other, althoughit is undisputed that Mrs. Marchand told Miss Bowen thatthere was a letter from "a female passenger," as well asthe one from Dr. Miller, and purportedly read her bothletters. In any case, Mrs. Marchand testified to an allegedcomplaint aboutMissBowen by telephone from "awoman," but the claim is demonstrably vague andtenuousMrsMarchand stated that she could not recallwhen the woman called, and that she "think(s)" her namewas "Mrs Brush," but does not "know for sure," "andbelieve(s)" that the woman "had asked for a glass ofwater on (Miss Bowen's) flight " According to MrsMarchand, the woman did not mention Miss Bowen byname but "described her," and, under cross-examination,Mrs.Marchand conceded that she does not "rememberthe exact reason why she (the woman caller) was upset,"but it was about "a glass of water" and a failure of thestewardess who brought it to smile.Mrs. Marchand does not say in so many words that thealleged episode had any connection with Miss Bowen'sdismissal, and I am convinced that it was not a factorIndeed, one would be hard put to it to understand why thetestimony about the alleged call was offered were it notfor substantial indications that the justifications offeredfor the dismissal are pretextsAgainst that background,theallegedepisode involving an unnamed, unsmilingstewardessappears tome to be nothing but anafterthoughtmakeweight to bolster the Respondent'sclaim that Miss Bowen was discharged for lawful causePretext is clearly visible in the claim that she had notcompleted her probationary period at the time of herdismissal.The Company's StewardessManual,whichprescribesregulationsparticularlyapplicabletoitsstewardesses, provides: "Each stewardess or stewardhiredby PSA isemployed on a six-month probationary basissubject to dismissal at any time during the probationaryperiod if they are found to be unsatisfactory for anyreason"(emphasissupplied)Plainly,undertheseprovisions, the probationary period for a stewardess startswhen she begins her employment It is an indisputable fact PACIFIC SOUTHWEST AIRLINES219thatMiss Bowen, who entered the Company's employ onSeptember 16, 1968, and was discharged on the followingMarch 25, worked for the Company longer than 6 months(some 9 days longer), and it would seem to be clear,beyond cavil, that she was discharged after completion ofher probationary period.Yet Mrs. Marchand claims that the period had not yetexpired, arriving at this result by deducting a trainingperiod of some 2 weeks, with which MissBowen, incommon with all newly hired stewardesses, began heremployment. There is no warrant for such a measurementin the stewardessmanual,butMrsMarchand invokes asthebasisforherclaim some language, of generalapplication to all of PSA's employees, in another manualentitled "Employee Benefits and Company Rules," whichprovides that "all employees have a probationary periodwhen joining PSA," and that the "department head orsupervisorwilladvisethenew employee of thatduration.""Mrs.Marchand, in substance, reads this as authorizingher to deduct Miss Bowen's training period from heremployment in computing her probationary period. Underthiscalculation, the period would have ended aboutMarch 30, and Miss Bowen was discharged some fivedays before that date But Miss Bowen had been given acopy of the stewardess manual at the time she was hired,and had been informed, as part of her course of training,that her probationary period was 6 months; and there isnothing in the simple affirmation that "all employees havea probationary period when joining PSA," and that theirrespective supervisors or department heads would tellthemwhat it is, to authorizeMrs.Marchand'scomputationand the consequent disregard of theprobationary period expressly established for Miss Bowenby force of the stewardess manual. In short, Mrs.Marchand's claimed interpretation appears to me to betotally without warrant and arbitrary.Her purpose in following such a course may be fairlyinferredfrom the record as a whole, and serves toilluminate the motive for Miss Bowen's dismissal It is animportant fact that the discharge came soon after she andMiss Field played primary roles in the steps leading toformation of the Union, and on the very next day afterMrs. Marchand forbade further organizational solicitationand discussion of "the association" on PSA's premises,and warned Miss Field about engaging in such activities.In that setting, there is ample reason to look to theRespondent for a credible explanation for the discharge,and, obviously, the motive for Miss Bowen's dismissalwould be substantially more suspect, to say the least, ifthedischargeoccurredaftercompletionoftheprobationary period, especially as the Daniels report,whichMrs.Marchand emphasizes as a factor in the"The manual of "Employee Benefits andCompanyRules" also containsa provision that"[a]ll employees serve a probation period when joiningPSA," and thatduring"this probation period,which shall be a minimumof three months, a new employee has an opportunity to demonstrate" hiscapacity,and the Company anopportunityto evaluatehim There is somesuggestion in the record that this portion of the manual was revised as ofMarch 15, 1969, and there is no evidence that it wasin effectprior to thatdate It is clear from Mrs.Marchand's testimonythat she does not baseher alleged interpretation on it,and, in any case, itdoes not have the effectofmodifyingthe relevant provisions of the stewardess manual, whichexpressly establishes a 6-monthprobationaryperiodfor stewardesses. Idispense with a recitalof otherprovisionsof themanualread into therecord and dealing with the evaluationof new employeesand theireligibility for wage increases,as they clearlyhave no connectionwith anyissue in this casedischarge decision, reached her over a month before thedismissal.Against that background, taking into accountMrs.Marchand's arbitrary extension of MissBowen'sprobationary period and the timing of Miss Bowen'sdischarge in relation to her organizational and otherconcerted activities, the claim thatMiss Bowen wasdischargedbefore the expiration of her probationaryperiod has the earmarks of a contrivance aimed at puttinga gloss of propriety on the discharge, and I am persuadedthat that is the purpose of the claim.Moreover, there are clear indications that Miss Bowen'sconfidential personnel form, upon which MrsMarchandclaims the discharge decision was based in part, is neitheracomplete nor a reliable guide toMissBowen'sperformance, even if one assumes the accuracy of theDanielsreportentries(although these aremanifesthearsay, and Sandy Daniels was not called as a witness);and that Mrs Marchand was not as dissatisfied with MissBowen as she now claims. As Mrs Marchand admitted,not all reports on a stewardess by PEP or other checkpersonnel are reflected in her confidential personnel form.She testified that some reports "get lost on the way," andthat if "it's something that I know, it doesn't go in there "According to Chief Stewardess Cisco, complimentaryletters from passengers are not recorded in the form, andit is not customary to record in it complimentary check orother appraisals of the stewardess concerned, nor reportsofsatisfactionwithherperformance,althoughoccasionally such an entry may be made.It is evident from the reporting and recording practicesthat adverse entries in the form can give a highly distortedimage of a stewardess' performance, and of the overallattitudeofhersupervisorstoward her, and it isnoteworthy, in that regard, that "the last check ride"made with Miss Bowen took place on February 19, afterthe Daniels report; that she was rated satisfactory in eachof the many subjects of the inspection in a "StewardessCompetency Report"; that the PEP stewardess who madethe inspection, in addition to completing that report, toldMrs Marchand that Miss Bowen's performance had been"fine"; and that thereisnoreference of any kind in MissBowen's "Confidential Personnel Form" either to thewritten or the oral report of the results of the "checkride."What is more, it is a fact that Mrs Marchandcommended Miss Bowen on March 17, the day after thelatter completed her probationary period, and only abouta week before her discharge. A member of the medicalfaculty of the University of California who had used aPSA flight returning from a medical conference late inJanuary wrote a letter to the Company shortly thereafter,stating that the trip had been made "in less than idealflying weather," and that he "greatly appreciated ... thepleasant and efficientmanner inwhich stewardess, ElainaBowen, aided us with our equipment." (There is noreference to this letter inMissBowen's confidentialpersonnel form.) So far as appears, no supervisor tookany action on the letter until March 17, when MrsMarchand forwarded a copy to Miss Bowen with thefollowing letter (also not mentioned in the ConfidentialPersonnel Form):Dear Elaina:My personal thanks and appreciation to you for theefficient and pleasant manner extended passengers onthis particular flight; asI am sure you offer the sameon all flights[Emphasis supplied ] 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIam enclosing a copy of the passenger's letter ofcommendation for your personal records. Keep up thegoodwork,Elaina,and thanks again for yourcontributions toward our passengers and your work.Sincerely,/s/ NancyNancy MarchandDiv. of StewardessesNM:dhIn her testimony,Mrs.Marchand sought to discounther letter with a claim that it was a "formality" inaccordance with customary practice upon receipt of acommendation from a passenger for a stewardess; andthat her secretary composed the letter. But there is onlyMrs.Marchand's self-serving word for this, and it is afact that she signed the letter, and that her initials appearin the letter as its dictator. Her effort to dissipate ordilute the value and meaning of the letter, the truth ofwhich she had attested with her signature, does nothingfor her credibility.One may assume, as I do, that Mrs. Marchand, on thebasis of the Daniels report, had good reason to questionMiss Bowen's suitability, and to warn her "to shape up,"but the report antedated the discharge by some five or sixweeks, and was followed by a "check ride" on which MissBowen gave a "fine" performance, as reported to Mrs.Marchand; and taking into account the unreliability of theConfidential Personnel Form, the report of the last "checkride," the fact thatMiss Bowen worked substantiallybeyond the completion of her probationary period, andMrs.Marchand's letter ofMarch 17, notably itsexpressionof her view that Miss Bowen extends an"efficientand pleasant manner" to passengers "on allflights," there is good reason to conclude, and I find, thatas of the end of the probationary period, at least, Mrs.Marchand was on the whole satisfied with Miss Bowen,albeit some deficiencies in her performance and attitudehad been reported by "check" personnel.To be sure, Mrs. Marchand claims that the Millerletter precipitated the discharge decision, but the eventsleading up to the letter, the letter itself, and the way inwhichMrs.Marchand handled the complaint it containspersuade me as much as any factor in this case, that thereasonsgivenMissBowen for her discharge, andadvanced by Mrs. Marchand in her testimony, are notentitled to credence.The letter arose from an episode on March 7 on a PSAflight on which Miss Bowen was a stewardess. During theflight,she had occasion tp deliver a message to apassenger, whose name was given to her as Dr. Miller, tothe effect that a flight departure from Los Angeles hadbeen confirmed for him. The passenger was unknown toher,and she paged him on the plane's public addresssystem, requesting that he ring the stewardess call buttonto identify his location. Someone rang in response, andproceeding to the seating area served by the button, sheobserved three men sitting abreast in a three-seat rowthere,and asked for Dr. Miller She gathered theimpression from something the man in the window seatsaid that he was the person she sought, and she askedhim, "Are you Dr. Miller?" Thereupon the man in themiddle seat, who appeared to Miss Bowen to be about 23years of age and was dressed in "cowboy" or "western"costume, said that he was Dr. Miller. Miss Bowen asked,"Are you really Dr. Miller?" Receiving an affirmativereply, she gave him the message and returned to the placewhere she had been sitting. He approached her severalminutes later, and appearing to be "very angry," accusedMiss Bowen of doubting that he is a doctor, and askedher for her name. She declined to furnish it, stating thatshe was not required to do so. He said that he would"find out one way or another," and she replied that he doso.Then he asked to "speak to the captain" and shereplied that he would have to wait until the plane landedinLos Angeles. He thereupon returned to his seat. Uponarrival of the flight in Los Angeles, as Dr. Miller wasdisembarking,Miss Bowen said to him, "Goodbye, Dr.Miller "16Dr.Miller securedMiss Bowen's name from anothersource, and wrote the letter to the Company, previouslymentioned, on March 13, about a week after the episodeon the plane The letter follows-Gentlemen:Iam writing this letter to express my concern andchagrin over an incident which occurred to me on flight415 on 3-7-69 going from S.D. to LAX.On thisparticular flight I was paged and a stewardess by thename of Ellena Bowen (spelling may be incorrect) cameup to my seat after I had pressed the page button. Iresponded by saying "I am Dr John Miller " "Are youreallyDr John Miller9" was her query which carriedwith it a haughty and doubting connotation. I gazed ather in amazement -- who was she to doubt myanswering of the pageWhen someone queries Dr.Miller in such a fashion, he usually turns to others forverification;and I said then, "No, this man is Dr.Miller," the gentleman happened to be a S.D. StateCollege student by the name of John Fitzgerald (phone583-9546).He replied "this man - this cowboy - isDrMiller."Miss Bowen then said "Flight 709 spacehas been confirmed for you." She then went forwardand sat down. I mused about this scene for about threeminutes and wondered what school for uncouthness hadgroomed her. I then proceeded to venture forward andpolitely asked if I might have her nameShe replied"What for)" I asked then if she thought I was somejokerwho just for kicks passes myself off as aphysician. "I didn't know you were a doctor," she said.Iasked her for her name once more and she replied,"Jane Doe." I then said, "I can see we are now playinggames- I can find the information out from thepilot." "You'll have to wait after the passengers havedeparted at LAX," she replied. I then went to my seatand in two minutes Mr. Ellington (286-8381) obtainedthe information from another stewardess. In three -fourminutes,Miss Bowen came back to my seat andsaid "I didn't realize you were a doctor; but you werevery nasty to me." I replied, "Dear Ellena, I wasn'tnasty- I dislike people whose explanations don'tsupport the intonations and connotations of theirpreceeding actions." "You were nasty and embarrassedme" she then said. I then said, "I don't wish to talkabout it any more - you are continuing to upset me."As I deplanedMissBowen then remarked,"Goodbye, Dr. Miller," with a coy smirk on her face- which is a typical bitch goddess type remark! Nowgentlemen, I have these questions to ask:Would you continue to fly on PSA with a malignantcreature like this to help make your trip pleasant? Doesone really have to pay money for this type offrustrating experience? Has your publicity department"Findings as to the episode are based on Miss Bowen's testimony Inaddition to the fact that her account is not contradicted by any evidence,she impressed me as a truthful and objective witness PACIFIC SOUTHWEST AIRLINES221seduced these young ladies into a state of narcissism' Iwould appreciate an answer to the above - it mayprovide interesting reading while I fly onWesternAirlines, tellmy thirty associates about my treatment,and will shock my fiance who is a hostess for TWA.With a deep sense ofdisappointment,/s/ John P Miller, M.D.The Respondent did not call Dr. Miller, although it hashis address, nor any of the individuals whose names andtelephone numbers he mentions in the letter, nor did itoffer any explanation for these omissions. The letter hasbeen set out at length, not as evidence of what actuallytook place (sinceit is obviously hearsay, not to speak ofits descriptive opinions and conclusions), but as a basis forjudgingMrs.Marchand's claimed attitude toward it, andthe action she asserts she based on it.In view of Dr. Miller's apparent youth, his "cowboy"or "western" costume, and Miss Bowen's obligation todeliver the message to the proper person, her queryr "Areyou really Dr. Miller?" would seem only natural. And anyseasoned air traveller, young or old, especially one likeMrs.Marchand who has been a stewardess, would befamiliarwith the common practice of stewardesses ofsaying farewell to disembarking passengers, addressingthem byname,if they know it. Dr. Miller's letter, to besure, denounces Miss Bowen's alleged manner and attitudewhile inquiring if he was the person paged, and in biddinghim "goodbye," but the very quality of the rhetoric,notablytheepithetssuchas"bitchgoddess"and"malignantcreature," and the apparent preoccupationwithstatus,evidencedbyDr.Miller'sprofessed"amazement" that one such as Miss Bowen should"doubt" that he was Dr. Miller (although he himselfquotes his seat companion as referring to him as "thiscowboy") should, by rational standards, surely have raisedsome question in Mrs. Marchand's mind as to the letter'sobjectivity, to say the least.Yet it isan illuminatingand critical fact thatMrs.Marchand admittedly did not ask Miss Bowen for herversion of the episode, although she claims that the letterprecipitatedthedischargedecisionIndeed,inhertestimony,Mrs.Marchand termed the letter "eloquent,"andwent so far as to attempt to justify thecharacterizationofMissBowen as "a malignantcreature," stating that the term "personified some of thethings I heard she (Miss Bowen) had done," although at alaterpoint,sheagreedthatthestatementwas"extraordinary," adding "it was in poor taste, probably "The attempted justification of the epithet is in markedcontrasttoMrs.Marchand's letter ofMarch 17,commending Miss Bowen for her "efficient and pleasantmanner" toward passengers, and expressing confidencethat she displays that attitude "on all flights." Thecommendation, it is well to bear in mind, was written nearthe time the Company received Dr. Miller's letter, verylikely after the receipt of the letter," and particularly inthe light of the commendation and Mrs. Marchand'sadmission that she_regards the characterization of MissBowenas "a malignant creature" as extraordinary and"probably" in poor taste, I think it beyond reason thatshe would dischargeMissBowenon the basis of DrMiller's letter,with its brand of rhetoric and epithet,without first securingMiss Bowen's version of the episodein question."Mrs. Marchand testified that she does not recall when the Miller letterreached her,but it may be noted that the envelope containing the letter isThe reason Mrs. Marchand omitted to do so, I amconvinced, is that she used the letter as a pretext to cloakan ulterior motive for the discharge, and, obviously, anyexplanation by Miss Bowen would be irrelevant to such apurpose.Themotive, I find, was rooted in Miss Bowen'sactivities in promoting the formation and growth of theUnion. It is true that there is no direct showing that MrsMarchand was aware that Miss Bowen had any role in thematter,butsuchknowledgemay be inferred fromcircumstantial evidence.' 9As a starting point in that regard, one may fairly inferthatMiss Bowen's active interest in unionization waswidely known among PSA's San Diego stewardesses, forshe and Miss Field, in combination, canvassed practicallyallof them, numbering almost 200, about a week beforeMiss Bowen's discharge to ascertain their attitude towardformation of a union; and her name was listed as anofficer of the Union in the soliciting form letter mailed tomore than a hundred of the stewardesses on March 24.MrsMarchand had by that time become aware fromsome source that there was an organizational movementunder way, for on March 21, after the canvass and MissField's consultation with an attorney, Mrs. Marchand toldMiss Field that she understood that "you girls areforming an association and that cards are going to bemailed"; and expressed the view that the girls "should gettogether withMr. Andrews and iron anything out thatway."Miss Field replied that "we had discussed it anddecided against that." And by March 24, the day beforeMissBowen's discharge,Mrs.Marchand had becomeopenlyhostiletotheUnion,asevidencedby herprohibition,on that date, of any discussion of "theassociation" on PSA's premises, and the related warningtoMiss FieldSo far as appears, only Miss Field and Miss Bowenwere significantly active in forming and promoting theUnion (thereisnoindication that the three other"officers" did anything more than approve the solicitingletter and lend their names to it), and it is an importantfact that both were discharged within a few days after thewide distribution of the letter and membership applicationcards, and soon after Mrs. Marchand's admonition andwarning to Miss Field. These circumstances point to aconnection between the union activities and the discharges,and puttingMiss Field's termination aside for laterconclusions, in Miss Bowen's case, particularly against thebackground of such circumstances, the very fact that theCompany has seized upon pretexts to justify the dismissalbespeaks not only a hidden motive, but an unlawful one.Ifind, in sum, that the Company discharged MissBowen because she engaged in activities aimed atpromoting the formation and growth of the Union, andthat by the dismissal, it discriminated against her inviolation of Section 8(a)(3) of the Act, and interferedwith, coerced, and restrained employees in the exercise ofSection 7 rights, thus violating Section 8(a)(1) of the Act."correctly addressed to the Company at its San Diego office, bears therequired postage, and was postmarked at Los Angeles on March 14 It isreasonable to conclude that the letter was delivered to the Company byMarch 16, and that it reached Mrs. Marchand soon after suchdelivery,especially as the envelope indicated that the letter was intended for the"Director of Stewardess Protocol"meaning, obviously,the person whosupervises the conductof PSA's stewardessesSee, for example,A J Kra/ewskiMfg Co v N LRB, 413F.2d 673,(CA 1)."From Miss Bowen's remark in mid-March that"ifwe signed these 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. TheDischargeof Edith FieldShortly after her discharge,Miss Bowen encounteredMiss Field, and informed her of the dismissal, and theythenmade an appointment to see an attorney (the onepreviously consulted by Miss Field) in Los Angeles at 9a.m. on March 27.To keep the appointment, both came to a counter nearthe PSA embarkation gate at the San Diego airport about7 a.m. on March 27, with the intention of securing a flightforLos Angeles scheduled to leave at that hour, or onescheduled for 7:15 a.m. The counter was maintained forexpedition of "last minute" departures, and was served atthe time by a PSA ticket agent named Paul A. Hamels.To secure a seat, Miss Field presented a portion of a"complimentary pass" of a type issued by the airline to itsemployees, providing them with the privilege of passengertravel for a small charge between San Diego and othercities, including Los Angeles and San Francisco, served bythe line. The pass, as issued, is divided into three portionsmarked off by perforations. The left portion includesblank spaces for the insertion of the flight date andnumber and the processing ticket agent's initials. Themiddle portion contains spaces for the insertion of thepass holder's name, signature, address number, originatingand destination points, and other information. The thirdorrightportionunderacaption"IMPORTANT"contains the following: "Please retain this coupon. Yourstewardess will collect it after departure from Bur/Lax"(Burbank or Los Angeles airports). The processing ticketagent is required to collect the left stub prior toembarkation, verify the pass holder's identity, and collecttherequisitecharge ($1 to $3 depending on thedestination). If the pass holder embarks at San Diego forLosAngeles, the flight stewardess will collect bothremaining portions; but if the destination is San Franciscowith a stop at Los Angeles or Burbank, she will collectthe right portion for the first leg of the journey, and themiddle part for the second.The portion presented to Hamels was the third or righthand stub, and he declined to accept it on the ground, ashe told Miss Field, that it was valid only on a flight fromLos Angeles or Burbank. She asked him why he could notwrite a new pass for her, and he told her that she couldget a refund for the stub, and secure a new pass from theStewardess Department. The discussion went on for sometime (estimates of its duration vary from about 4 to 10 or15minutes), each repeating positions previously taken,while Hamels continued to attempt to process passengersfor the 7 o'clock flight which had not yet left when thediscussion began, and one or more subsequent flights.With the arrival of additional passengers, Hamels decidedto call his supervisor, Larry Gross, to handle the matter.Miss Field stepped aside to wait for Gross who came tothe counter about 5 minutes later. Miss Field told himthat the stub she had tendered was the remainder of apass from a flight from the San Francisco area, and thatshe had not been able to use it because she had been"bumped" from the flight in Los Angeles and hadpurchased a ticket for the remainder of her journey, butletters(sent to the management,and posted on the bulletin board)we'd beat the same place where we started from,"there is good reason to believethatMrs.Marchand,at least from that point, was awarethatMiss Bowenhad had some connection with the anonymous lettersThe endresult in hercase is the same whether or not Mrs Marchand had such knowledge, andwhether or not it entered into her decision to discharge Miss Bowen, for, inany case,itisclear that the latter's union activities precipitated thedecisionthe discussion otherwise took much the same course asbefore,Gross taking the same position as Hamels, andMiss Field persisting in her position and asserting that therefusal to accept the stub was "ridiculous " During thediscussion, she produced a pass for travel from San Diegoto San Francisco, and asked whether she would have topay the $3 required for such a journey on the pass inorder to travel to Los Angeles, but the upshot of thediscussion was that Gross told Hamels that she would notbe permitted to fly without a proper pass or ticket andthen left the area.After his departure, Hamels offered to alter the fullpass by inserting Los Angeles as the destination, and toaccept $1, the customary charge on a pass for a flight tothat city. This was done, and Miss Field and Miss Bowen,the latter having purchased a round trip ticket, took an 8o'clock flight to Los Angeles.30Later thatmorning,hearingfromanotherPSAemployee that a passenger was "irate" because he hadmisseda flight to Sacramento, scheduled for departure at7:20 a.m.,and visualizingthepossibility that itwasattributable to processing delay at his counter and that hewould be held responsible, Hamels, who knew Miss Field,decided, "in protection of myself," as he put it in histestimony, tomake a report of the episode to theStewardess Department. He told Gross of his intention,and according to him at one point, he called Mrs.Marchand and told her that there had been "an incident ..with a stewardess" and she told him to submit a reportand to tell Gross to submitone.21Hamels prepared areportlaterthatdayand transmitted it toMrs.MarchandThe report gives a version of the episode,describingMiss Field as becoming "irate" during thediscussion,and stating that a passenger had missed aflight to Sacramento "because" of Miss Field and MissBowen.(Hamels admitted in his testimony that he couldrecall nothing that Miss Bowen said.)Gross,hearingfromHamels that the StewardessDepartment wished a written report of the episode, calledMrsMarchand about the matter that same day, and shetold him to submit a report, which he did, stating in itthatMiss Field "would not listen to reason and continuedto argue," and that "her arguing with the agent caused a"HamelstestifiedthatMissFieldinitially tendered two stubs,and notone, as Miss Field claims Gross also claims that she presentedtwo stubsThe possibleimplication of such a claimby Gross andHamels is that MissField tried to get pass transportation for Miss Bowen, as well as herself,but neitherGross norHamels quotes her as making such a request; theRespondentmakes no claim in itsbriefthatMiss Field sought passtransportation for Miss Bowen, and there is no contention that Miss Fieldwas discharged for that reasonIbelieve thatGross and Hamels gave theirbest recollection,but are mistaken,perhaps confusingthe fullpassMissField produced at one point or another with a stub,or perhaps assumingthat she had two stubs because she was accompanied by Miss BowenGross, it maybe noted,denied that Miss Field showed hima full pass,although there is no dispute that she had one on her person,and that itwas subsequently altered and processed by HamelsMoreover, GrossquotesMiss Field as telling him that she had "these stubs" left overbecause she had been "bumped" in LosAngeles ona flight from SanFrancisco,but it doesnot appearwhy shewould have two suchstubs forthe one flight from San Francisco"Under cross-examination,Hamels testified that it was"somebody" inthe Stewardess Department to whom he made hisoral report, and that hedid not mention any names, reportingonly that"an incident" with astewardess had occurredAccording to Chief StewardessCunningham, itwas she who received the telephone call, and Hamelsgave her a briefaccount ofwhathad happened,expressing concern thathe would beblamedfor aprocessingdelayMiss Cunningham testified that shebelievesthat he referred to Miss Field as the stewardessinvolved,but that she"can't be sure" that he did. PACIFIC SOUTHWEST AIRLINES223man to miss a flight to Sacramento 22Miss Field returned later in the day and reported forscheduled duty, proceeding to the stewardess lounge,where she sat at a table with two stewardesses who askedher how "the association was coming along " She repliedthat she and Miss Bowen had been to see the Los Angelesattorney that morning, also telling them that he had triedto reach Andrews, but had been unsuccessful; that theattorney had told her that Andrews was unavailable, andthat she had heard that he was out of townAccording to a stewardess named Shirley Wright, shewas in the lounge at the time and heard Miss Field say in"a rather loud voice" to the other stewardesses withwhom she sat that "[w]e have been trying to get in touchwithMr. Andrews, but he is out to us." Miss Fieldtestified that she could not recall ever having made astatementthatAndrewshadrefusedtoseeanystewardesses.MissWright was not at the table with Miss Field, butwas seated alone at another table, and it is evident fromheraccount that she heard only snatches of theconversation. Itmay be that she is placing her ownconstruction on Miss Field's statement that she had heardfrom the attorney that Andrews was "unavailable." Ontheotherhand,MissFieldsays that she has norecollection that she made the remark attributed to her,and this suggests the possibility that she did make it andhas forgotten it. In any case, whether or not she made thestatement, it may be noted, for future reference, that MissWright denies that she informed Mrs. Marchand of theremark beforeMiss Field's discharge; that shortly afterMiss Field had mentioned the attorney's effort to reachAndrews and the latter's unavailability, while she was stillseated with the two stewardesses, while Miss Wright wasstill in the lounge, and while another stewardess, to whomMiss Wright claims she repeated the remark in question,was still there,Mrs.Marchand came out of her officewhich is near the lounge, entered that area, andapparently addressing those present in general, said, "Iwant you all to know that Andy (Andrews) is sitting up inhis office and any of you that want to talk to him can doso." Then she told Miss Field, "I want to see you in myoffice right now," and both proceeded to the office.There,Mrs.Marchand told Miss Field that she was"fired for bald-faced lying about the company." MissField asked what she was referring to, but Mrs. Marchandrefused to comment further on that subject, and then read"quickly" from what appeared to Miss Field to be"letters"(presumably the reports) fromGross andHamels. Miss Field asked to see the documents, and Mrs.Marchand replied that she did not have to show heranything.Then Miss Field asked for copies, and Mrs.Marchand said that Miss Field could go to her counsel forthem. Mrs. Marchand told Miss Field that she could drawher terminal check, and that appears to have ended thediscussionMrs. Marchand did not ask Miss Field for herversion of the episode with Gross and Hamels.Thatsameday,followingthedischarge,Mrs.Marchand prepared and posted on the bulletin board inthe stewardess lounge a notice addressed from herself to"ALL PSA STEWARDESS PERSONNEL," containing"Both the Gross and Hamels reports say that Miss Field presented twostubs For reasons previously stated, I believe them to be mistaken, but inany case,Mrs. Marchand makes no claim that she understood from thereports,or otherwise,thatMiss Field was attempting to secure passtransportation forMiss Bowen, nor, as previously indicated, does she saythat she discharged Miss Field because of any such beliefthe following.All of you, I am sure, have heard of the terminationtoday of stewardess Edye Field Undoubtedly, becauseof recent events within our department, there will bemany rumors as to the reason behind this terminationIwould, therefore, like to take this opportunity toinform all stewardess personnel of the facts concerningthis termination. Simply, there were two reasons1.Earlier today,Miss Field attempted to alter passprocedures at the San Diego counter. In the processof causing a disturbance at the counter, otherpassengers were affected.. to the degree that onepassengermissed our flight and we were forced toplace him on a United flight.2.Miss Field made statements this date to otherstewardess personnel that Andy refused to see any ofour stewardesses, that he had instructed switchboardpersonnel to inform any stewardesses calling-in thathe was out of town and not available, etc.Proceeding to an assessment of the conflicting claims asto the motivation for the discharge, it is clear from theterms of the pass stub offered by Miss Field to Gross andHamels that it was not valid for the transportation soughtThat view of the matter is not affected by the fact that aflight stewardessmay accept the stub for a part of ajourney from San Diego to San Francisco, for in suchcases, so far as appears, the stub is attached to, andtendered as part of, the pass. I am persuaded, too, thatMiss Field was overly persistent and argumentative, atleast in her discussion with Hamels He had other dutiesto perform, and one may fairly believe that he was undersome pressure to process passengers for flights that wereto depart soon. But it is quite another matter to say thatthe episode at the counter or any other reason given byMrsMarchand brought about Miss Field's dismissal. Onthat score, the following excerpts from her testimony arenoteworthyQ. (By Mr Gardiner) Why was she terminated9THE WITNESS: I found Miss Field in violation ofseveral counts of Section 15.145 and also 15.210 of theStewardessManual (regulating the conduct anddiscipline of stewardesses).*****Q. (By Mr. Gardiner) Would you complete youranswer now?***A.Well, that was it, and because - I had norecourse but to make a decisionWhen a girl commitsan act of misconduct it's entirely my decision to decidewhether to keep her or not, and I felt as though -particularly two acts of misconduct were extremelysevere and warranted my making a decisionOne of them, I felt as though, to use myterminology, she told a bald-faced lie regarding J.Floyd Andrews' open-door policy, and also the fact thatshe had said that she did not receive her - the bidsthat she put on her schedule, which I knew for a factwas not correct, and I got this information from girlswho came in and told me that she was making thesestatements. That's one. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. That's one of the reasons for the termination?A. Yes, it isQ. What was the other?A. The otherone wasIfelt as though her conduct atthe ticket counter on, I believe it was, the 27th wasterribly detrimental to PSA and obviously broke therules,and I just would not condone it. I did not thinkthatany girl should act that way, and it was mydecision toterminateher for that reason.MR. ROBERTSON: May I have that last answer.*****TRIAL EXAMINER: You weretelling us,if I recollect,before the testimony was read back the reasons fordischarge and you referred to this ticket incident; isthat correct?THE WITNESS: Yes.TRIAL EXAMINER: What otherreasons,ifany, wereyou going to give us?THE WITNESS: Well, ,I have to refer again to her pastrecord- I mean,you have to take that intoconsideration. It was posted on the board. I thought itwould be unkind, but I did refer to the accumulation offacts about Miss Field because I did not know her as astewardess, really- I had only been back there for amonth, and I was influenced by it.TRIAL EXAMINER: What items - what did you takeinto account?THE WITNESS: Well, her past record, such as she hadbeen called in for appearance checks. Obviously, herappearance was not satisfactory. She had been broughtin on numerous occasions - I believe in the file therewere repeated instances where she came in with.handsewn uniforms, and things like this, which is notacceptable, which would be indicative to me of a personwho is not prideful in their responsibility. If you'regoing out there and meet the public, you should looknice.She had been overweight. However, I can recallsaying, "Well, we'll see if we can work something out."But these are all things that you do take intoconsideration,becausethereareprerequisites,requirements for a girl tomaintainthe position ofstewardess, and when a girl is negligent in - obviously,everybody isn't perfect, but when she builds up a wholetrack- a whole list of things, it is indicative to methat she's not being productive, so, yes, I took this intoconsideration along with the scene at the counter, whichI felt was a direct violation of all company policies, andher false statements about Andy's open-door policy.TRIAL EXAMINER: You referred to some other falsestatements that she made about a trip, did you not?THE WITNESS: When Edye was out in the crew roomshe made a statement - and I don't remember who thegirl is, but I can find out -****TRIAL EXAMINER: Now, tell us what was reported.THE WITNESS. We have a system whereby a girl maybid for her flight sequences for the whole month Shemade the statement - it was told to me, I didn't hearher say it - that the system was absolutely no goodbecause she bid six times and she didn't get any of herbids, and I went and looked it up and she did. So, that,to me, is not a very healthy thing to say. It wasn't trueTRIAL EXAMINER Now, when wasthisreported toyou?THE WITNESS: I believe it was the same day Iterminated her, but, gee, there were so many thingshappening, I don't know I assume it was. I can findout- this particular statementQ. (By Mr. Gardiner) You mentioned the conduct atthe terminal -THE WITNESS At the counter?Q. (By Mr. Gardiner) YesA. I relied very heavily upon the two gentlemen whofiled the complaint.Q.What did Miss Field do that you relied upon?A.Miss Field caused a scene - at least this was myinterpretation of it- what I think one of the fellowssaidwas "A very mad woman," which is directly inviolation of -TRIAL EXAMINER: Who said that?THE WITNESS: One of them, Hamels or Gross Idon't know which one of them said it.*****... on the telephone.Idon't remember which one Ieven talked to.Q. (By Mr.Gardiner)MrsMarchand, I believe youtestifiedsometime earlier that you relied upon anumber of incidents which were set forth in theconfidential stewardess report(of Edith Field);is thatcorrect?A. Yes.Afterthought,exaggerationand pretext, as in thepurported reasons given for Miss Bowen'sdischarge, areclearlyvisible in the quoted testimony when measured bythe whole record.Miss Field was told at the time of herdismissal that she was being discharged "for bald-facedlying, about the company,"and, by implication, because ofthe Gross and Hamels reports of the episode at the ticketcounter,13and nothing was said to her about"her pastrecord"oradverse reports about her"appearance,"wearing "handsewn uniforms,"being "overweight," orany other aspect of her work,whether entered in theConfidential Personnel Form or not. Moreover, the postedspecificationof the reasons, prepared soon after thedischarge—and with deliberation,as is evident from Mrs.Marchand's testimony,:'makes no reference to her pastperformance or appearance record,and expressly statesthat there were"simply ... two reasons": (1) the episodeat the ticket counter,and (2)"statements"made by MissField about Andrews on March 27For reasons previously pointed out, a stewardess'Confidential Personnel Form may be an incomplete andunreliable guide to the quality of her performance and,what is more, as recently asFebruray,about a month"So far asappears, the only explicit reason given MissFieldwas alleged"bald-faced lying," but,by inference,the readingof the reportsto her, inthe setting of the discharge,may be taken as a positionthat they were anadditional reasonfor thedismissal"AccordingtoMrs Marchand,afterthe discharge,she discussed it withone or another of her superiors,possibly Andrews, "because I wanted tolet the girls [stewardesses]know what the reason was." PACIFIC SOUTHWEST AIRLINES225before the discharge,Mrs.Marchand had a high regardforMiss Field, as is evident from the fact that she choseherasacandidateforelectionto"a schedulingcommittee," and told her that she was in her (Mrs.Marchand's) "league," but quite apart from these factors,it is abundantly clear from the professed dischargereasonsgivenMiss Field and, particularly, from those posted onthe bulletin board, that alleged deficiencies in her pastperformance or appearance had no connection with MissField'sdischarge,and that the claim that they werefactors in the discharge decision is an afterthought.2!The claim that "false statements" by Miss Field werecausal factors in her discharge is also marred by shift ofpositionandafterthought.The contention includestestimony byMrs.Marchand that a stewardess whosename she says she does not remember reported to her onMarch 27 that Miss Field, while in the lounge that day,made statements about the Company's system ofstewardessflight schedules,which, according toMrs.Marchand, were untrue; yet there is no evidence that MissField made the alleged statements; nor is it demonstratedhow Mrs. Marchand could have learned of them prior tothe discharge, particularlyasMissField was still in thelounge talking to other stewardesses when Mrs. Marchandcameinandsummoned her to discharge her. There is nomention of such remarks in the posted notice of March27,and I find that they had no connection with thedischarge and are an afterthought.What is more, the accusation of "bald-faced lying" isfar from established, and there is good reason to believethatMrs.Marchand has ballooned Miss Field's remarksto other stewardesses in the lounge into a makeweight forher discharge.What she meant by the accusation is amatter of some guesswork, for she refused to tell MissField the basis for the accusation, and the "falsestatements" she attributes to Miss Field in her testimonyshifts, as already noted, from those she imputes to her inthe postedreasons.BeforeMrs.Marchand entered thelounge,Miss Field had been telling two other stewardessesof her information that Andrews was out of town, andthat her lawyer had not been able to reach him, and Mrs.Marchand made an announcement upon entering thelounge to the effect that Andrewswas in hisoffice andavailable to any stewardess. From these circumstances,one may fairly infer that the accusation of "lying" whichfollowed soon thereafter referred to something Miss Fieldhad said about Andrews' unavailability 26" I note,inpassing,that thereisactually relativelylittleadversecomment in Miss Field's confidential personnelform foralmost a yearpreceding her dischargeThe first of the four reports forthe period, madeinMay, 1968, notes that she was "stillwearing high heels," but that her"appearancehas improvedgreatly since she hasbeen flying,"that her"complexion'is looking great,"and that her"hairlooked nice" Thesecond,madeinSeptember, 1968, by Miss Cunningham,states only thatMiss Field's"overall appearance (was) good" The third, in December,1968, states that her"general appearance(was) satisfactory,"but notesthat she should "wear brightorange lipstickall thetune";thaton a prior"check ride" (not reportedon the Form,by the way), it wasobserved thather hat needed cleaning,and her purse refinishing;and that she should geta new hat and purse.The fourth, made by Mrs. Cisco on February 13,1969, statesthat a"uniform check (was) satisfactory," but thatMiss Fieldshould lose6 pounds by February 27, 1969 Theissues require no judgmenthere whetherthe items ofcriticism dealt with anything more than trivia, itis enough that the alleged reliance byMrs. Marchandon theconfidentialpersonnelformisan afterthought,and that the entries in it had noconnection with the discharge"However, in the lightof the wholerecord,notablythe evidence of MrsMarchand'srecentprohibitionof discussion of the Union on PSA'spremises,it ispossible thatwhat she meant by the accusation were theBut it is quite another matter to say that the accusationwas justified. Andrews did not testify, and there is, in fact,no evidence that he was in his office that day prior toMrs.Marchand's announcement (which does not provethe fact of his presence or availability).Mrs.Marchandmakes no claim that she overheard Miss Field, nor doesshe identify the source of her information; and from theaccounts of both Miss Field and Miss Wright, it is evidentthat no one quoted Miss Field from the moment Mrs.Marchand entered thelounge untilshe left withMissField to accuse her of "lying" and to discharge her.Moreover,Miss Field denies that she made remarks,attributed to her in the posted notice, that Andrews hadinstructedswitchboardpersonneltotellcallingstewardesses that he was unavailable, and there is noevidence that she made them. That being the case, and inview of Mrs. Marchand's failure to give the source of herinformation, her refusal to give Miss Field any particularsof the accusation of "lying," and Mrs. Marchand's resortto afterthoughts to justify the discharge, I find no rationalbasis in the record for the allegation that Miss Field hadmadesuchmisstatementsaboutinstructionstoswitchboard personnel, and am persuaded thatMrs.Marchand had no information at the time of the dischargethat such remarks had been made, whatever she mighthave heard on the subject between the time of thedismissal and the subsequent preparation of the postednotice of alleged reasons.Itmay be that Mrs. Marchand had receivedinformation, whether correct or not, from some sourcebefore she entered the lounge to the effect that Miss Fieldhad said that Andrews was "out to us," but especially inview of the high regard she had for Miss Field only a fewweeks before the latter embarked on efforts, with MissBowen,to improve employment conditions and form aunion, one would think that if such information was ofactual concern to Mrs. Marchand, she would have askedMiss Field for an explanation, or at least complied withher request for some details, instead of summarilydischarging her without any more explanation than anaccusation of "bald-faced lying" and a hasty reading ofthe Grossand Hamelsreports.Moreover,Mrs.Marchand's testimony regarding theepisodeattheticketcountertarriesanoteofexaggeration, and it is noteworthy that as in Miss Bowen'scase, she neither asked Miss Field for her version of theepisode, nor gave her an opportunity to give it beforedischarging herAccording to Mrs. Marchand, Miss Fieldcaused a "scene" at the counter, and she quotes Gross orHamels - she claims she cannot recall which, or whethershe spoke to one or both before thedismissal- asdescribingMiss Field as "a very mad woman " There isnothing in the accounts given by Gross and Hamels oftheir respective conversations withMrs.Marchand toindicate that eithermade any such reference. It is truethat each picturesMiss Field as arguing with him, andGross says that she was "upset," while Hamels states thatshe was "irate," but Gross testified that she did not createa scene while he was at the counter, and that he does notremember her tone of voice, and Hamels stated that hestatements in the anonymous letters to the effect that the Company wasviolating state labor requirements,and the allegations of substandardworking conditions and violations of state labor regulations made in theletter solicitingmembership in the Union,signed by Miss Field as "ActingPresident,"and sent by her two days before her dismissal to more than ahundred stewardesses There is no evidence as to the truth or falsity ofthese allegations,and, in any case, the end results here are the same,whether or not they were the focus of Mrs Marchand's accusation 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD"would say" that Miss Field was "argumentative" andhad a rising "voice level" while the discussion proceeded.We are not told how high Miss Field's voice rose, andthere is no evidence that any passengers were actuallyprivy to what passed between Miss Field and Gross andHamels. In short, Mrs. Marchand appeared to me to bemore disposed to defensive advocacy of the propriety ofMissField'sdischarge,much as in her apparentwillingnessatonepointtojustify,DrMiller'scharacterizationofMissBowenas"amalignantcreature," than to give an objective account of hermotivation and events that formed it.Her failure to ask Miss Field for her version of thecounter episode is all the more remarkable in view of thefact that Hamels made it plain to Miss Cunningham, as isevidentfromherdescriptionofHamels'initialcommunicationwiththeStewardessDepartmentconcerning the affair, that his purpose in reporting theincident was to protect himself and to place the blame onthe Stewardess Department in the event of a complaintfrom a passenger that he had missed a flight because ofprocessing delay at the counter.' The discharge came withobvious celerity after the written reports were submitted,and that Mrs. Marchand acted with such speed, withouttaking the precaution of asking Miss Field for her versionasapossiblemeans of defending the StewardessDepartment in the event Hamels had misdirected theblame, is quite understandable if Mrs. Marchand had nointerest in any explanation because her purpose was todischarge Miss Field on a pretext.The full record leads me to conclude that such was heraim, and that the motive for the dischargeis tobe foundinMiss Field's union activities. She played a primary roleinforming and promoting the Union, and in solicitingsupport for it, and I have no doubt that Mrs. Marchandhad a substantial awareness of Miss Field's role This isevident, if from nothing else, fromMrs.Marchand'sstatement to Miss Field on March 21 that she understoodthat "you girls are formingan associationand that cardsare going to bemailed"; by her proposal to Miss Field onthatoccasion that the girls "get together withMr.Andrews and iron anything out that way"; and by theprohibition, addressed toMiss Field on March 24, ofsolicitation for, and discussion of, the Union on PSA'spremises Significantly, the discharge came within severaldays after thewarning,and themailingbyMiss Field ofthe letters, signed by her as "Acting President" of theUnion, to more than 100 of the Company's stewardesses,soliciting their membership in the organization.Against the background ofMissField'srole inorganizing and promoting the Union, and of the timing ofher dismissal,itisof major importance that instead ofproviding a straightforward explanation for thedismissal,what emerges from the Respondent is a melange ofafterthoughts, implausibility, shifting justifications, andexaggeration.These very characteristics point to aconcealed and unlawful motivation, and that view of thematter isfortified by the fact that only a few weeks beforeMiss Field's dismissal,another stewardess had misused apass issued to a PSA ticket agent, using it fortransportation from San Francisco to San Diego; and thatwhen the matter came to the attention of Mrs. MarchandorMiss Cunningham, the latter interviewed her, gave her"Thereisactually no evidence that any passenger missed a planebecause of the ticket counter discussionGross saysthat Hamels told himthat that had happened,and Hamelssayshe heard about it from anotheremployee who,for all that appears, heard about it from anotheran opportunity for an explanation, and let her off with awarning that another act of misconduct would be groundfor termination.Moreover, the ticket agent to whom thepass had been issued, and had abused the pass privilege bygiving it to another, was not discharged for his conduct inthe premises.Ifind, in summary, that the justifications put forwardby the Respondent, whether at the time of Miss Field'sdismissal,or in the posted notice of March 27, or in Mrs.Marchand's testimony, were pretexts; that Miss Field wasdischarged because of her activities in promoting theUnion;and that by the dismissal, the Respondentdiscriminated against her in violation of Section 8(a)(3) oftheAct, and abridged Section 7 rights of employees,thereby violating Section 8(a)(1) of the Act."E. The Alleged UnfairLabor Practices Following theDischargesOn March 31, Mrs. Marchand convened and presidedover a meeting attended by some 15 to 40 stewardesses(estimates of the number vary). Much of the meetingconsisted of a "pep talk" by her and a recital of herclaimed reasons for discharging Miss Field, as set forth inthe posted notice of March 27, and is ungermane to theissue, raised by the complaint and answer, whether Mrs.Marchand made unlawful promises of wage increases andother benefits."During the course of the meeting, she told her audiencethat she had called the meeting because of the "unrest"among the stewardesses, and because of "the association"(the recently formed Union, as is evident), that it was nother purpose to coerce or threaten, or to make promises;that it was up to the girls whether they wished to sign the"pink (membership application and authorization) card";and that they would not be discharged if they did, but,first, to weigh "the pros and cons" and "make an honestestimate of the facts"; that she was going to give them "agood working environment, a fair schedule with good daysoff"; that "we'll pick the flight of the month and the girlsthat are the best," and "give them a hundred dollars or . ..send them to Mexico"; that if the girls gave her 90 days,she would "try to make things better for them"; that shehad a goal of securing for the stewardesses "better wagesand time and a half for overtime"; and that she was"establishing a boutique whereby the girls could buy wigsand cosmetics at discount prices."'e"In view of the conclusions reached regarding the discharge,Ideem itunnecessary to pass on an "alternative"positionof theGeneralCounselwho, citing the doctrineofN L R BvBurnupand Sims,379 U S 1,maintains that in the absence of evidence that Miss Field's remarks in thelounge concerningthe effort by herattorney to reachAndrews and thelatter's unavailability were untrue,a discharge on the purported groundthat she was "lying" in what she said, violatedSec 8(axl) since herrelevant statements,made in response to queries from other stewardessesabout the progress of the Union, constituted concertedactivity protectedby Sec 7 of the Act"AccordingtoMrs Marchand,she also held a similar meeting on April1,and there is some intimation in her testimony that she coveredsubstantially the same ground at both meetingsAs the General Counselcenters his claim of unlawful promises on the first meeting, I dispense withfurther mention of the second"The findings as to the meeting are a composite of testimony by MrsMarchand and a stewardess named Jan ParrThereis no material disputethatMrsMarchand made promises of wage improvements and otherbenefits outlined above, and, in the main,those set out are taken from hertestimony She denied at one point that she mentioned"the association,"but then turned evasive when the matter was pressed, stating that "thereare several associations,"and that she "also referred to the Teamsters" PACIFIC SOUTHWEST AIRLINES227In evaluatingthe legality of her remarks, I am unableto attach any weight to Mrs. Marchand's disavowal ofany purpose to threaten or coerce the stewardesses, or topromise them anything, nor to her words of assurancethat they could decide for themselves whether to sign thecards, and that they would not be discharged if they didsoThe fact is that she did make promises, both expressand by intimation, in the course of her remarks. As forher disclaimer of coercive purpose, the best measure of itsquality,itseemstome, is her discharge of Edith Fieldand ElainaBowenseveral days earlier for promoting theUnion In short, her assurances appear to me to be merelip service to detachment and neutrality.Inthecontextofevents,notablytherecentestablishmentoftheUnion,andthewidespreadcirculation of the membership applications, of which Mrs.Marchand was aware, as evidenced by her remarks aboutthe"pink card" and herallusion to"unrest," I ampersuaded that the organization of the Union and themembership drivewereunderlyingreasonsforthemeeting, and that the promises were made to underminethe interest of the stewardesses in the UnionThus I find that the promises of better wages andovertime pay, a boutique for "discount" purchases, prizesfor the "flight of the month," a "fair schedule with gooddays off," and the other promised improvements shementioned interferedwith the free exercise of rightsguaranteed employees by Section 7 of the Act, and thatby such conduct, the Company violated Section 8(a)(I) ofthe ActThe remainingissueiswhetherChiefStewardessCunninghammadeunlawfulremarkstoseveralstewardesses, including one named Donna Howell, aboutthe end of March or thebeginningof April. It was, andis,partofMiss Cunningham's functions to maintain,make available to stewardesses, and discuss with them,materials, includingunioncontracts, dealing with airlineindustry working conditions for stewardesses.According to Miss Howell, on the occasion in question,while she and two other stewardesses were in MissCunningham's office, there was some conversation amongthe stewardesses "about going to Andy on our own" (thatis,by implication, instead of dealing with the Companythrough aunion),and Miss Cunningham said "that Andydid not have to speak or bargain with any labor unionleaders, that he could close the Company down."Miss Cunningham's version is that in response to aremark by one of the stewardesses present (apparently inthe context of some discussion about collective action bystewardesses to secure an improvement in workingconditions) that "we'll just close down the airline" (bystriking,asmay be inferred), she said, "Well, MrAndrews can close down the airline. Really, is it anaccomplishment to close it down, or what?" Undercross-examination,MissCunningham conceded that "Imight have said something in reference to that he(Andrews) doesn't have to bargain, but he wants to, andrevert back to the open-door policy."The two versions are in partial accord, but alsoincomplete,inmy judgment.MissCunningham'sadmission,under cross-examination, that she "might havesaidsomething in reference" to bargaining givescorroborative support toMissHowell's version of theremark about it. On the other hand, Miss Howell(thus indirectly conceding that she did refer to "the association," or, inother words,to the Union) The findings as to what she said about theorganization are based on the relevant testimony of Jan Parrconceded, under cross-examination, that a stewardessmade a remark "about the union or the association callinga strike," and that it was possible that it was in responseto that that Miss Cunningham "made an observation thatthe Company could close down "Drawing upon both versions, I find that what tookplace, in substance, was that in the course of discussionabout labor relations between the management andstewardess personnel, one of the stewardesses presentvisualized the possibility of a strike by stewardesses andthe consequent shutdown of operations, and that MissCunningham responded to the effect that Andrews did nothave to bargain with any union representatives, and couldshut down the airline.The Respondent denies that Miss Cunningham was atthe time a supervisor within the meaning of the Act, thusapparently taking the position that her remarks are notimputable to the Company. Whether or not her statusmeets the statutory definition of "supervisor," thedisclaimer of responsibility is untenable in view of hertitle,participation inmanagement of the StewardessDepartment, and her function of supplying information tothe stewardesses regarding labor-management relations inthe airline industry. In such circumstances, stewardesseswould reasonably regard her remarks about bargaining asa reflection of the management's views.Moreover,asMrs.Marchandtestified,ChiefStewardesses possess and exercise authority "to instructlead,motivate . . . (and) check on the performance of thegirls."Theymake "confidential" reports on suchperformance, criticize stewardesses for deficiencies in theirworkandappearance;directthecorrectionofshortcomings (as evidenced, for example, by entries in theconfidential personnel forms); administer reprimands tostewardesses;and interview and screen applicants foremployment.Referenceof an applicant by a chiefstewardess to MrsMarchand for consideration followingsuchan interview is treated by the latter as arecommendation for employment; and a failure to refer isthus in effect a denial of employment." The exercise ofthe authority to recommend hiring, to deny employmentby omission to make such a recommendation after aninterview, to discipline stewardesses through reprimandsand related "confidential" personnel entries, and directthem to correct their deficiencies is "not of a merelyroutineorclericalnature,but requires the use ofindependent judgment," and I find that by force of suchauthority, and its exercise,Miss Cunningham is, and hasbeen at all material times, a supervisor within the meaningof Section 2(11) of the Act.Miss Cunningham's remarks should be appraised in thelight of the total record, and doing so, I am unable toview them as mere repartee or as said in jest, albeit therewas "some kidding" during the course of the conversation.The discussion was about labor relations between themanagement and the stewardesses and improvements inworking conditions, and that these subjects had becomematters of deep concern both to the Company and manyof its stewardesses is too evident to require elaboration atthispoint.Against that background, and taking intoaccountMiss Cunningham's supervisory status and herfunctionofdisseminatinginformationaboutlabor-management relations, it appears to me that shewent well beyond a mere rhetorical rejoinder that if theemployees could bring operations to a halt, the Company"Since the events in issue here,chief stewardesses have been vested withdirect hiring authority 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould do the same, but that she as much as said, inaddition, that it could do as it pleased about bargainingwithaunion,irrespectiveoftheorganization'srepresentative status.Harnessing this to her statementabout Andrews' power to "close down" the airline, thestewardesses present would be warranted in construingMiss Cunningham's remarks as an intimation that unionrepresentation would be futile and could lead to a loss ofemployment.Ifind that the Company interfered with, restrained, andcoerced employees in the exercise of Section 7 rights,thereby violating Section 8(a)(1) as a result of MissCunningham's remarks that Andrews did not have tobargain with any union representatives, and could closedown the Company's operations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and (3)of the Act, I shall recommend below that it cease anddesist from the unfair labor practices found, and takecertainaffirmativeactionsdesigned to effectuate thepolicies of the Act.In view of the nature and extent of the unfair laborpractices committed, and in order to make effective theinterdependent guarantees of Section 7 of the Act, I shallrecommend an order below which will in effect require theRespondent to refrain in the future from abridging any ofthe rights guaranteed employees by Section 7 33Having found that the Company discriminatorilydischarged ElainaBowenonMarch 25, 1969, and EdithField on March 27, 1969, in violation of Section 8(a)(1)and (3) of the Act, I shall recommend below, that theCompany offer each of them immediate and fullreinstatement to her former, or a substantially equivalent,position," without prejudice to her seniority and otherrights and privileges, and make her whole for any loss ofpay she may have suffered by reason of her said dischargefrom the date of such discharge to the date on which sheisoffered reinstatement as aforesaid, together with interestthereon as provided below; and that the said loss of 'paybe computed in accordance with the formula and methodprescribed by the Board in FW Woolworth Company,90 NLRB 289, and include interest at the rate of 6percent perannum,asprovided inIsisPlumbing &Heating Co.,138 NLRB 716""a discriminatory discharge of an employee because of his unionaffiliations goes to the very heart of theAct"NLRB vEntwistleManufacturing Co,120 F 2d 532, 536 (C A 4) See alsoMay DepartmentStores vN L R B.326 U S376;BethlehemSteel Company v N L R B.120 F 2d 641 (C A D C )"In accordance with the Board'spast interpretation the expression"former, or a substantially equivalent,position"isintended to mean,"former position wherever possible, but if such position is no longer inexistence,then to a substantially equivalent position"ChaseNationalBankof New York,65 NLRB 827CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.The Company is, and has been at all material times,an employer within the meaning of ' Section 2(2) of theAct.2.The Union is, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe Act.3By discriminatorily discharging Elama Bowen andEdith Field, as found above, the Company has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(3) of the Act4.By interferingwith,restraining,andcoercingemployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Company hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and 2(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend that Pacific Southwest Airlines,its officers, agents, successors, and assigns, shall1.Cease and desist from:(a)Discouragingmembership of its employees inSouthwest Independent Stewardess' Association, or in anyother labor organization, by discharging any employee, orin any other manner discriminating against any employeewithrespecttosuchemployee'shire,tenureofemployment or any term or condition of employment.(b)Promulgating,maintaining, or applying any ruleprohibiting solicitation by any employee of any otheremployee, during time when neither is working, to becomeor remain a member of any labor organization or tosupportorassistany such organization; or fromdiscussing any such organization, or any activity related toit,during such time.(c)Threatening, warning, or otherwise informing anyemployee that such employee will be subject to any loss ordenialof employment or any other reprisal if theemployee violates such a rule, or employees choose alabor organization to represent them, or seek to bargainthrough such an organization.(d)Offering or promising employees any wage increaseorotherbenefitor improvement in their terms 'orconditions of employment if they refrain from becomingor remaining members of any labor organization, orgiving it any assistance or support(e)Directlyor indirectly stating to or otherwiseinforming any employees that the Company can or willrefuse to bargain with a labor organization as therepresentative of such employees, irrespective of its rightto represent them.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization; to form, join, or assist any labororganization;tobargaincollectivelythroughrepresentativesof their own choosing; to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection; or to refrainfrom any or all such activities. PACIFIC SOUTHWEST AIRLINES2292.Take the following affirmative actions which, I find,will effectuate the policies of the Act.(a) Offer Elaina Bowen and Edith Field immediate andfullreinstatementtotheirrespectiveformer,orsubstantially equivalent, positions,without prejudice totheir seniority and other rights and privileges, as providedin section V, above, entitled "The Remedy," and makeeach of them whole according to the formula and methodprescribed in said section V.(b)Preserveuntilcompliancewithany order forreinstatementor backpaymadeby the National LaborRelationsBoard in thisproceeding is effectuated, andmake available to the said Board and its agents, uponrequest, for examination and copying, all payroll records,social security records, timecards and personnel records,which may be relevant to a determination of the amountof backpay due, and to the reinstatement and relatedrights provided by such order.(c)Notify Elaina Bowen and Edith Field in the eventthat they are now serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post in conspicuous places at the Company's officeand place of business in San Diego, California, copies ofthe attached notice marked "Appendix." Copies of thesaid notice, to be furnished by the Regional Director forRegion 21, shall, after being duly signed by an authorizedrepresentativeoftheCompany,bepostedby itimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in such conspicuousplaces.Reasonable steps shall be taken by the saidCompany to insure that said notice is not covered, altered,or defaced by any other material 91(e)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply therewith 35"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner " In the additional event thattheBoard'sOrder is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words"a Decision andOrder ""In the event that this Recommended Order is adopted by the Board,par2(e)thereof shall be modified to read"Notify the said RegionalDirector, in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply therewith "APPENDIXThe Act gives employees the following rights-To engage in self-organizationTo form, loin or assist any unionTo bargain collectively through representatives oftheir own choiceTo engage in activities together for the purpose ofcollectivebargainingorothermutualaidorprotectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT discharge or otherwise discriminateagainstany employee because such employee hasexercised any of such rightsWE WILL NOT establish, maintain or apply any ruleprohibitingany employee from soliciting any otheremployee on our premises, during time when neither isworking, to become or remain a member of any union,or assist or support any union, or from discussing anyunion, or any activity related to it, during such time.WE WILL NOT threaten, warn or otherwise informany employee that such employee will be subject to anyloss or denial of employment or any other reprisal ifthe employee violates such a rule, or employees choosea union to represent them, or seek to bargain throughsuch a union.WE WILL NOT offer or promise- our employees anywage increase or other benefit or improvement in theirterms or conditions of employment if they refrain frombecoming or remaining members of any union, orgiving any assistance or support to itWE WILL NOT directly or indirectly tell anyemployees that we can or will refuse to bargain with aunion, irrespective of its right to represent them.WE WILL NOT in any other manner interfere with anyemployee'sexerciseofanyoftherightsgivenemployees by the Act.The National Labor Relations Board has found thatwe dischargedElainaBowen and Edith Field inviolation of the said Act, and has ordered us to offereach full reinstatement to her former, or substantiallyequivalent, job, and to reimburse each for any loss ofpay she suffered because of such discrimination.WE WILL, therefore, offer Elaina Bowen and EdithField such reinstatement and reimburse each of theseemployees for such loss of pay, together with interestthereon, in accordance with the Board's order.IfElainaBowen and Edith Field are presentlyserving in the Armed Forces of the United States wewill notify them that they will be reemployed if theyapply for reemployment after their separation from theArmed Forces.NOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor RelationsBoard hasfound that we have violatedtheNational Labor Relations Act, and ordered us to postthis notice.DatedByPACIFIC SOUTHWESTAIRLINES(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229